DETAILED ACTION
This is a corrected non-final Office action. The finality of the prior Office action, dated 7/22/2021, is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Applicant has perfected the right of priority by providing a certified copy of the priority application (FUJIMOTO et al. (US Publication 2018/0333993 A1) and a translation of the priority application with the amendment documents filed 03/22/2021.

Response to Amendment
The amendment filed on 3/22/2021 has been entered. Applicant’s amendment to the claims has overcome the 35 USC § 102(a)(1) and/or 102(a)(2), and the 35 U.S.C. § 103 rejections previously presented in the Non-Final Office Action mailed 12/22/2021, hence, said rejections are hereby withdrawn. Entry of the statement of substance (Remarks p. 7) of the interview conducted on March 9, 2021 is acknowledged.
Claim status
Claims 1 – 2, 3 – 8, 11 – 15, 17 – 18 and 20 – 25 remain pending
Claims 1, 3 and 6 are amended

Claims 20 – 25 are newly added claims
In view of the amendment filed on 3/22/2021, the following new grounds of rejections are necessitated by the amendment. See the response to arguments section for a discussion of Applicant’s arguments.

New Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 – 8, 11 – 13, 20, 21, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fontaine et al. (US Pat. D733,639 S; Fontaine).
Regarding claims 1 and 25, Fontaine discloses an ornamental designed for a tire comprising,

An annotated copy of a portion of Fontaine’s FIG – 4 is provided below:

    PNG
    media_image1.png
    804
    838
    media_image1.png
    Greyscale

In the above marked up figure, the markings were added by the examiner to facilitate discussion of Fontaine. In the above marked up copy, TREAD 1  is a tread TE_1 and a second tread edge TE_2 and sipes SP provided in at least a part of the tread portion, wherein 
the tread portion TREAD 1 is provided with a plurality of first oblique grooves OG_1, each extending obliquely from the first tread edge TE_1 toward the second tread edge TE_2, 
each of the first oblique grooves OG_1 having an inner end IE terminating between a tire equator and the second tread edge TE_2, the inner end IE not being connected with other grooves, 
each of the first oblique grooves OG_1 having a main body portion MPB, and a widened portion WPIE, connected with the main body portion MPB on a side of the second tread edge TE_2, a groove width of the main body portion MPB gradually decreasing from the first tread edge TE_1 toward the second tread edge TE_2, and a groove width of the widened portion WPIE being partially enlarged.
Therefore, Fontaine’s disclosure anticipates the tire tread of claim 1 as amended. 
	
Regarding the limitation in claim 25, which is the difference between the tire treads claimed in claims 1 and 25, “the tread portion does not include a groove extending continuously in the tire circumferential direction in which a linear line is drawn within the groove so as not to intersect with groove edges thereof over an entire length thereof.” The examiner respectfully points to the above annotated copy of a portion of Fontaine’s FIG – 4. In the above figure, it can be appreciated that Fontaine’s tire tread portion TREAD 1, does not include a groove extending continuously in the tire circumferential 
Therefore, Fontaine’s disclosure anticipates the tire tread of claim 25. 
Regarding claim 4, Fontaine discloses the tyre tread according to claim 1, wherein none of the first oblique grooves OG_1 intersect with other grooves between the tyre equator and the second tread edge (e.g., see the above annotated copy of Fontaine’s FIG – 4).

Regarding claim 6, Fontaine discloses the tread tyre according to claim 1, wherein the tread portion TREAD 1 includes a plurality of joint grooves JG, each connecting between the first oblique grooves OG_1 adjacent to each other in a tyre circumferential direction and middle blocks MB divided by the first oblique grooves OG_1 and the joint grooves JG, and each of the middle blocks MB is provided with a plurality of middle sipes MP, each extending along one of the joint grooves JG respectively adjacent thereto (see the annotated copy of a portion of Fontaine’s FIG – 4 below).

    PNG
    media_image2.png
    796
    774
    media_image2.png
    Greyscale

Regarding claim 7, Fontaine discloses the tyre tread according to claim 1, wherein the tread portion TREAD 1 is provided with a plurality of second oblique grooves OG_2, each extending obliquely from the second tread edge TE_2 toward the first tread edge TE_1, each of the second oblique grooves OG_2 has an inner end IE terminating between the tyre equator and the first tread edge TE_1, and the inner end IE of each of the second oblique grooves OG_2 is not connected with other grooves (see the annotated copy of a portion of Fontaine’s FIG – 4 below).

    PNG
    media_image3.png
    804
    838
    media_image3.png
    Greyscale


Regarding claim 8, Fontaine discloses the tyre tread according to claim 7, wherein the tread portion TREAD 1 has a directional pattern  which portraits an intended tyre rotational direction (see the above annotated copy of Fontaine’s FIG – 4), and each of the first OG_1 and the second OG_2 oblique grooves are inclined to a heel side in the tyre rotational direction as it goes from a respective one of the first and the second tread edges toward the tyre equator (e.g., see Fontaine’s FIG – 1).

Regarding claim 11, Fontaine discloses  the tyre tread according to claim 1, wherein between each pair of the first oblique grooves OG_1 adjacent to each other in a tyre circumferential direction, one or a plurality of joint grooves JG each connecting OG_1 are provided (see the above annotated copy of Fontaine’s FIG – 4 in the discussion of claim 6 above).

Regarding claim 12, Fontaine discloses the tyre tread according to claim 11, wherein each of the joint grooves JG is inclined in an opposite direction to the first oblique grooves OG_1 (see the above annotated copy of Fontaine’s FIG – 4 in the discussion of claim 6 above).

Regarding claim 13, Fontaine discloses the tyre tread according to claim 11, wherein a plurality of the joint grooves JG is provided between each pair of the first oblique grooves OG_1 adjacent to each other in the tyre circumferential direction, the joint grooves JG include a first joint groove JG_1 and a second joint groove JG_2, the second joint groove JG_2 is arranged on an outer side in a tyre axial direction of the first joint groove JG_1, and the second joint groove JG_2 is inclined at an angle α2 smaller than an inclination angle α1 of the first joint groove JG_1 with respect to the tyre circumferential direction (see the annotated copy of a portion of Fontaine’s FIG – 4 below).

    PNG
    media_image4.png
    620
    774
    media_image4.png
    Greyscale


Regarding claim 20, Fontaine discloses the tire tread according to claim 1, wherein each of the widened portions WPEI has an apex AP at which the widened portion WPEI has a locally maximum groove width, and a distance in a tyre axial direction from the apex AP of each of the widened portions WPEI to the tyre equator CL is greater than a distance in the tyre axial direction from each of the inner ends IE to the tyre equator (see the annotated copy of a portion  of Fontaine’s FIG – 4 below).

    PNG
    media_image5.png
    669
    594
    media_image5.png
    Greyscale


Regarding claim 21, Fontaine discloses the tire tread according to claim 20, wherein the widened portion WPEI has a groove width increasing continuously from the main body portion toward the tyre equator to become a maximum groove width before the tyre equator, and then decreasing continuously as the widened portion WPEI extends WPEI terminates to form the inner end IE (see the above annotated copy of Fontaine’s FIG – 4 above).

Regarding claim 23, Fontaine discloses the tire tread according to claim 1, wherein a maximum groove width of the widened portion WPEI is smaller than a maximum groove width of the main body portion MB (see the annotated copy of Fontaine’s FIG – 4 below). 

    PNG
    media_image6.png
    596
    801
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine, as applied to claim 1 and claim 20 respectively, and further in view of Himuro, Yasuo (JPH-04224403-A, with machine English translation; Himuro).
Regarding claim 5, Fontaine discloses the tyre tread according to claim 1, wherein the tread portion TREAD 1 includes a crown land region CL, extending continuously over the entire circumference of the tyre without being divided by a groove having a larger groove width than that of each of the sipes (see the annotated copy of a portion  of Fontaine’s FIG – 4 below).

    PNG
    media_image7.png
    490
    530
    media_image7.png
    Greyscale

However, Fontaine fails to disclose, wherein a distance in a tyre axial direction between the tyre equator EQ and the inner end IE is in a range of from 0.05 to 0.15 times a maximum width in the tyre axial direction of the crown land region CL.
In the same field of endeavor of pneumatic tires, Himuro discloses a pneumatic tire having oblique grooves (2) extending continuously over the entire circumference of the tire without being divided by a groove having a larger groove width than that of each of the sipes (7, 8; e.g., see Fig. 1), each oblique groove (2) has an inner end terminating between the tire equator and a second tread edge (see Fig. 1). Himuro’s [0016] discloses that the inner end of the oblique grooves (2) is offset from the tread center overlapping the tire equatorial plane “xx” by a distance “t” toward the tread edge (analogous to the claimed “a distance in a tire axial direction between the tire equator and the inner end”). Furthermore, Himuro’s [0016] discloses – “the offset amount of the pattern center aa from the tread center, in other words, the offset distance t is also preferably within 25% of the tread width from the tread center,” further stating that such a configuration of a tire tread provides high wet drainage properties and keeps pattern noises low [0021], therefore, recognizing the offset distance for the oblique grooves as a result-effective variable.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fontaine’s tire tread distance in a tire axial direction between the tire equator EQ and the inner end IE of the first and second oblique grooves in order to determine the optimum or workable ranges with respect to a maximum width in the tire axial direction of the crown land region, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP § 2144.05 (II). One would have been motivated to determine the optimum or workable ranges of a distance in a tire axial direction between the tire equator and the inner end of the first and second oblique grooves, in order to further improve drainage of the crown region, since Himuro teaches that such a configuration of a tire tread provides high wet drainage properties and keeps pattern noises low [0021].

Regarding claim 22, Fontaine discloses the tire tread according to claim 20, wherein the tread portion TREAD 1 includes a crown land region CL extending continuously over the entire circumference of the tyre without being divided by a groove having a larger groove width than that of each of the sipes (see the annotated copy of Fontaine’s FIG – 4 in the above discussion of claim 5 below). 

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention,  to modify Fontaine’s tire tread’s distance in a tire axial direction between the tire equator and the inner end IE of the first and second oblique grooves in order to determine the optimum or workable ranges with respect to a maximum width in the tire axial direction of the crown land region, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP § 2144.05 (II). 
One would have been motivated to determine the optimum or workable ranges of a distance in a tire axial direction between the tire equator and the inner end of the first and second oblique grooves, in order to further improve drainage of the crown region, since Himuro teaches that such a configuration of a tire tread provides high wet drainage properties and keeps pattern noises low [0021].


Claim 14 and 15 are rejected under 35 U.S.C. 103 as being obvious over Fontaine, as applied to claim 6, and further in view of HIGASHIURA (US Publication 2016/0288580 A1; Higashiura).
Regarding claim 14, Fontaine discloses the tyre tread according to claim 6, wherein the tread portion TREAD 1 has a directional pattern, which portraits an intended tyre rotational direction (see the above annotated copy of Fontaine’s FIG – 4). Fontaine MB is provided with a lateral groove having one end connected with one of the first oblique grooves OG_1 positioned on a toe side in the tyre rotational direction of the each of the middle blocks MB.
In the same field of endeavor of tire and tread patterns, Higashiura, directed to a winter pneumatic tire that may improve steering stability on dry, ice and snow, in a well balance manner [0002], discloses that the inner connecting groove (4) (analogous to the claimed first oblique grooves), includes an extended portion 4a (analogous to the claimed lateral groove) that extends across one of the lateral inclined grooves (3) (analogous to the claimed first and second oblique grooves), and terminates within the middle block (Bm) [0033]. Furthermore, Higashiura’s [0046] discloses – “Since the inner connecting groove (4) includes the extended portion 4a, the strength of the combined snow pillar can further be enhanced.” Additionally, Higashiura’s [0046] discloses – “since the extended portion 4a terminates within the respective middle blocks Bm, the block rigidity may be maintained to ensure steering stability on dry road.”  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fontaine’s tire tread so that each of the middle blocks MB is provided with a lateral groove having one end connected with one of the first oblique grooves positioned on a toe side in the tire rotational direction of the each of the middle blocks, as taught by Higashiura. 
One of ordinary skill would have been motivated to pursue the modification, since Higashiura teaches that, since the inner connecting groove (4) includes the extended 

Regarding claim 15, Fontaine/Higashiura discloses the tyre tread according to claim 14, wherein between each pair of the first oblique grooves OG_1 adjacent to each other in the tyre circumferential direction, a first joint groove JG_1 connecting between the each pair of the first oblique grooves OG_1 is provided, and the lateral groove (Higashiura’s “extended portion,” 4a), extends so as to be smoothly connected with one of the first joint grooves adjacent thereto on the toe side with one of the first oblique grooves adjacent thereto on the toe side therebetween (see Higashiura’s [0033], [0046], and Fig. 2(A)).

Claim 17 and 18 are rejected under 35 U.S.C. 103 as being obvious over Fontaine, as applied to claim 6, and further in view of KAGEYAMA (US Publication 2013/0087261 A1; Kageyama).
Regarding claim 17, Fontaine discloses the tire tread according to claim 6, wherein the tread portion TREAD 1 includes shoulder blocks SB defined by the first oblique grooves OG_1, the joint grooves JG, and the first tread edge TE_1 and each arranged on an outer side in a tyre axial direction of a respective one of the middle blocks MB, and each of the shoulder blocks SB is provided with a plurality of first shoulder sipes SP (see the annotated copy of Fontaine’s FIG – 4 in the discussion of clai1 above). Fontaine fails to disclose, wherein each of the shoulder blocks SB is provided with  and a second shoulder sipe arranged on the outer side in the tyre axial direction of the first shoulder sipes.

In the same field of endeavor of pneumatic tires in which the critical behavior in critical cornering on snowy/icy roads can be improved together with the cornering performance on snowy/icy roads and also dry pavements [0006], Kageyama’s [0059] discloses – “The sipes S provided on the blocks 12-16 in this embodiment include transverse sipes 17 extending zigzag along the circumferentially adjacent transverse grooves 7, 8, 9, 10 and 11 to further increase edges extending in multi-directions.” Kageyama’s [0061] discloses, “In such sipe, therefore, the oppositely opposed surfaces can engage with each other, and the block's parts on both side of the sipe unite with each other to increase the apparent block rigidity. As a result, the cornering performance on snowy/icy roads and dry pavements can be improved,” and [0064-65] “In this embodiment, the circumferential sipe 18 is a zigzag sipe…, “the circumferential sipe 18 extends in a normal direction to the tread surface to reduce the rigidity of the outboard shoulder blocks 12 near the tread edge Te and thereby to improve critical behavior in critical cornering,” see FIG. 3(b). Furthermore, Kageyama’s [0067] teaches that “in order not to excessively decrease the rigidity of the outboard shoulder block 12, and not to deteriorate the cornering performance on dry pavements, both of the circumferential ends 18a of the circumferential sipe 18 are preferably closed within the outboard shoulder block 12.”
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fontaine’s tire tread so that a second shoulder sipe is arranged on the outer side in the tire axial direction of the first shoulder sipes, as taught by Kageyama. 
One of ordinary skill in the art would have been motivated to provide Fontaine’s shoulder portions with a second shoulder sipe arranged on the outer side in the tire axial direction of the first shoulder sipes, since Kageyama teaches the circumferential sipe 18 extending a normal direction to the tread surface, reduces the rigidity of the outboard shoulder blocks 12 near the tread edge and thereby improves critical behavior in critical cornering [0065].

Regarding claim 18, Fontaine/Kageyama discloses the tyre for winter according to claim 17, wherein the tread portion TREAD 1 includes a crown land region CL arranged on an inner side in the tyre axial direction of the middle blocks MB, the crown land region CL is provided with a plurality of crown sipes CS, and each of the first shoulder sipes SP extends in a different direction from the crown sipes CS and the middle sipes MS sipes (see the annotated copy of a portion  of Fontaine’s FIG – 4 below).

    PNG
    media_image8.png
    779
    677
    media_image8.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Fontaine, as applied to claim 23, and further in view of MATSUMOTO (US Publication 2016/0318350 A1; Matsumoto).
Regarding claim 3, Fontaine 
In the same field of endeavor of pneumatic tires, Matsumoto, discloses a tire having a tread portion including a crown region, a pair of middle regions and a pair of shoulder regions (Abstract), capable of improving wet and dry performance [0002]. Although, Matsumoto’s tire is directed to a motorcycle pneumatic tire, Matsumoto discloses an embodiment having inclined grooves (11) (analogous to the claimed first and second oblique grooves), these inclined grooves (11) includes: a first groove edge (18), a second groove edge (19) and a third groove edge (20) (analogous to the widened portion in the claimed fist oblique grooves), forming an axially inner end (11i) located within the crown region [0046]. Matsumoto discloses – “The axially inner portion of the second groove edge 19 extends in an arc manner with an angle γ1 with respect to the circumferential direction of the tire, and the angle γ1 increases toward the third groove edge 20. Such a configuration may be helpful to increase a groove volume of the inclined groove 11. Furthermore, since the second groove edge 19 offers the inclined groove 11 having a circumferential width increasing toward the tire equator C, the drainage performance around the tire equator C can further be improved,” [0048]. Matsumoto’s [0050] discloses – “Preferably, the circumferential length L3 (analogous to the width of the widened portion) of the third groove edge 20 is greater than the width W2 of the straight portion 15 in each inclined groove 11. Thus, drainage performance on the crown region Cr can further be improved. In view of the above, the length L3 of the third groove edge 20 is preferably in a range of from 2.5 to 4.5 times the width W2 of the straight portion 15. With this, the drainage performance on the crown region Cr can further be improved while ensuring dry grip performance when traveling straight ahead.” Therefore, Matsumoto recognizes the width of such a widened portion as a result-effective variable. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fontaine’s tire tread widened portion in order to determine the optimum or workable ranges with respect to a maximum groove width of the main body portion, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP § 2144.05 (II). 
One would have been motivated to determine the optimum or workable ranges with respect to a maximum groove width of the main body portion of the oblique grooves, since Matsumoto teaches such modifications result in that the drainage performance on the crown region being further improved while ensuring dry grip performance when traveling straight ahead [0050].


Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Fontaine, as applied to claim 1, and further in view of Nagai et al. (US PGPub. No. 2009/0272474 A1; Nagai).
Regarding claim 24, Fontaine discloses the tire tread according to claim 1, wherein the widened portion WPEI groove width increases from the main body portion toward the tyre equator to become a maximum groove width before the tyre equator, and then decreasing continuously as the widened portion extends to cross and beyond the WPEI groove width increases continuously.
In the same field of endeavor of tread patterns for tires, Nagai discloses a pneumatic tire capable of effectively suppressing the columnar resonance noise [0001]. Nagai discloses the tread comprises lateral groove (7, 8), provided with a region having a cross-sectional area which increases from its side of opening end into the circumferential groove (2, 4) toward its side of the terminal end, and including a starting end with a minimum cross-sectional area point (A) that is situated closer to the circumferential groove 2, 4 in which the lateral groove (7, 8) opens, than a maximum cross-sectional area point (B) at the terminal end of the increasing cross-sectional area region (Abstract). Nagai discloses that, “it has been found by the inventors that even with a constant length of the lateral grooves, variation in their cross-sectional area results in variation in the lowering effect for the sound pressure level of the columnar resonance noise,” [0007]. that even if the lateral groove 7, 8 has an intermediate portion with the maximum cross-sectional area and terminates in the land portion 5, 6 with a diminished shape (FIG. 3 shows it can terminate in the crown region; [032]), as exemplarily shown in FIG. 6(b), the minimum cross-sectional area point A is always situated closer to the circumferential groove 2, 4 than the maximum cross-sectional area point B [0075]. See the annotated copy of a portion of Nagai’s FIG. 6(b) below.


    PNG
    media_image9.png
    399
    318
    media_image9.png
    Greyscale

In the above marked up figure, the markings were added by the examiner to facilitate discussion of Nagai. In the above marked up copy, B is a widened portion having a groove width increasing continuously from the main body portion A toward its end portion, to become a maximum groove width before its end portion, and then decreasing continuously as the widened portion extends to its end portion.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fontaine’s tire tread widened portion WPEI so that  the widened portion has a groove width increasing continuously from the main body portion toward the tyre equator, as taught by Nagai, hence becoming a maximum groove width before the tyre equator, and then decreasing continuously as the widened portion extends to cross and beyond the tyre equator and then the widened portion terminates to form the inner end.
	One of ordinary skill in the art would have been motivated to modify Fontaine’s widened portion to have a groove width increasing continuously from the main body portion toward the tyre equator for the purpose of lowering the columnar resonance noise, Nagai teaches that variations in the cross-sectional area of such grooves results in variation in the lowering effect for the sound pressure level of the columnar resonance noise [0007].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on the newly amended limitations, which have been addressed by the new grounds of rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749